      Case 1:18-cv-00150-GNS Document 1 Filed 10/17/18 Page 1 of 7 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   AT BOWLING GREEN
                               CIVIL ACTION NO: __________
                                                 1:18-cv-150-GNS

ADAM UPCHURCH,                                                                    PLAINTIFF.

vs.

CLINTON COUNTY BOARD OF EDUCATION,
by and through Charlotte Nasief, Clinton County School District Superintendent,

AND

CHARLOTTE NASIEF, individually and in her official capacity
as Superintendent of Clinton County School District;

AND

STACEY EVANS, individually and in her official capacity
as Principal of Clinton County High School;

AND

ANGELA SLOAN, individually and in her official capacity
as Principal of Clinton County Middle School                                  DEFENDANTS.


                              COMPLAINT AND JURY DEMAND

         Comes now the Plaintiff, Adam Upchurch (hereinafter, “Upchurch”), by and through

Counsel, and for his Complaint and Jury Demand against the Defendants, Clinton County Board

of Education and Stacey Evans (“Evans” and “Defendants”), and collectively with Upchurch as

the “Parties”), states as follows:

                        THE PARTIES, JURISDICTION, AND VENUE

1.       Adam Upchurch is an individual, who has a mailing address of Albany, Kentucky.

2.       The Clinton County Board of Education is a body politic with corporate status pursuant

to KRS 160.160(1) and further is a governmental body charged with the operation and oversight



                                               1
      Case 1:18-cv-00150-GNS Document 1 Filed 10/17/18 Page 2 of 7 PageID #: 2




of the Clinton County Schools with more than fifteen employees having its primary offices in

Clinton County, Kentucky;

3.       Defendant, Stacey Evans, is currently and was at all times relevant herein, Principal of

the Clinton County High School and resides in Clinton County, Commonwealth of Kentucky;

4.       Defendant, Angela Sloan, is currently and was at all times relevant herein, Principal of

the Clinton County Middle School and resides in Clinton County, Commonwealth of Kentucky;

5.       Defendant, Charlotte Nasief, is currently and was at all times relevant hereto,

Superintendent of the Clinton County School District and resides in Clinton County,

Commonwealth of Kentucky;

6.       The within actions of said Defendants, and each of them, are based on individual liability

and acts arising from the official capacity of each of them as agents of the Commonwealth of

Kentucky and the Clinton County School District;

7.       The injuries sustained by the Plaintiff and the conduct described hereinbelow by the

Defendants occurred in the County of Clinton, Commonwealth of Kentucky from November

2017 until January, 2018;

8.       This suit is brought and jurisdiction lies pursuant to Section 107(a) of the Americans with

Disabilities Act (hereinafter “ADA”), 42 U.S.C. §12117;

9.       All conditions precedent to jurisdiction under §706 of Title VII, 42 U.S.C. §2000e-

5(f)(3), have occurred or been complied with;

10.      A charge of employment discrimination on the basis of disability was timely filed with

the Equal Employment Opportunity Commission (“EEOC”);

11.      A notification of Right to Sue was received from the EEOC on July 20, 2018.




                                                  2
      Case 1:18-cv-00150-GNS Document 1 Filed 10/17/18 Page 3 of 7 PageID #: 3




12.       This complaint has been filed within 90 days of receipt of the EEOC’s Notification of

Right to Sue;

13.       This action is also filed pursuant to the Kentucky Civil Rights Act, KRS §344, et seq. and

the common law of Kentucky, arising from violations of Upchurch’s rights secured by those

statutes and said common law over which this court may exercise pendent jurisdiction, the basis

of same being factually related to Upchurch’s federal claims;

             BACKGROUND, INTRODUCTION, AND NATURE OF THE CASE

14.       Upchurch restates, reiterates, and incorporates herein by reference each and every

allegation set forth in Paragraphs 1 through 13 above of his Complaint, as if fully set forth

herein;

15.       All allegations set forth in this complaint arise from the same transaction, occurrence, or

series of transactions or occurrences, and involve questions of law or fact relating to numerous

episodes of severe and pervasive discrimination, intimidation, and retribution;

16.       Events precipitating the underlying action began when Upchurch, a teacher with nineteen

(19) years of experience, was employed, at all times relevant to the allegations herein, as a

school teacher at Clinton County Middle School;

17.       At all times pertinent hereto, Upchurch ably and satisfactorily performed his job duties

for the defendant school district;

18.       During the time Upchurch was employed at Clinton County Middle School, co-

worker(s), repeatedly demeaned Upchurch and made derogatory comments both implicitly and

explicitly concerning his disability. Including derogatorily identifying his parking spot and

creating a chair identified as “the throne” where Upchurch was expected to sit during




                                                   3
      Case 1:18-cv-00150-GNS Document 1 Filed 10/17/18 Page 4 of 7 PageID #: 4




instructional time.   Said conduct by employees was excused and condoned by Upchurch’s

superiors Evans, Sloan, and Nasief;

19.      Upchurch repeatedly applied for positions for which he was qualified and was denied due

to his disability. He was identified by the defendant(s) as being “too sickly” and vacancies were

held open so that individuals other than Upchurch could apply;

20.      Evans personally made comments to Upchurch regarding his disability being the direct

cause for him not being hired for positions within the Clinton County High School;

21.      Upchurch was not afforded reasonable accommodations for his medical condition;

22.      Upchurch, was forced to work in what had become an exceedingly hostile,

discriminatory, and intolerable work environment;

23.      By the acts and omission alleged in this Complaint, the Defendants action under color of

state law and local law has failed to protect Upchurch in the employment setting by subjecting

Upchurch to harassment and failing to provide, and ensure that reasonable accommodations were

followed, and ultimately depriving him of employment based on his disability and inability to

continue his employment under the circumstances;

24.      The Defendants displayed an inordinate and deliberate indifference towards Upchurch

and he resigned in the Fall of 2017;

25.      The Defendants caused extreme emotional distress to Upchurch by violating his rights

under the Americans with Disabilities Act and criticizing him to the point of severe mental

anguish;

26.      The Defendants’ actions and inactions caused Upchurch severe humiliation and

embarrassment;




                                                4
      Case 1:18-cv-00150-GNS Document 1 Filed 10/17/18 Page 5 of 7 PageID #: 5




27.       Upchurch is seeking recovery of actual damages of back pay, front pay, lost income,

benefits, compensatory and punitive damages, costs, litigation expenses, and attorney fees;

       COUNT I: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

28.       Upchurch restates, reiterates, and incorporates herein by reference each and every

allegation set forth in Paragraphs 1 through 27 above of his Complaint, as if fully set forth

herein;

29.       The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq, prohibits employers

from discriminating against qualified individuals because of a disability “in regard to job

application procedures, the hiring, advancement, or discharge of employees, employee

compensation, job training, and other terms, conditions, and privileges of employment.” 42

U.S.C. § 12112;

30.       Upchurch’s condition substantially limited at least one of Upchurch’s major life

activities, therefore Upchurch, at all times relevant hereto, was and is an individual with a

disability under the ADA as a result of a car accident occurring in 2003;

31.       Upchurch was fully qualified to continue his employment as a teacher having completed

all professional requirements and having substantial experience in the field;

32.       Clinton County School District is a covered employer to which the ADA applies;

33.       Clinton County School District and its agents, Defendants herein, failed to provide

Upchurch with reasonable accommodations related to his disability which would have allowed

him to continue his employment and discriminated against him in hiring decisions and practices;

34.       As a result of Clinton County Board of Education’s actions, Upchurch has suffered and

will continue to suffer both economic and non-economic harm;




                                                 5
      Case 1:18-cv-00150-GNS Document 1 Filed 10/17/18 Page 6 of 7 PageID #: 6




                            COUNT II: RESPONDENT SUPERIOR

35.       Upchurch restates, reiterates, and incorporates herein by reference each and every

allegation set forth in Paragraphs 1 through 34 above of his Complaint, as if fully set forth

herein;

36.       As a supervisory party, employers, including the Defendant Clinton County Board of

Education are vicariously liable for the actionable conduct of any subordinates, associates and/or

employees named or referenced in this Complaint;

                              COUNT III PUNITIVE DAMAGES

37.       Upchurch restates, reiterates, and incorporates herein by reference each and every

allegation set forth in Paragraphs 1 through 37 above of his Complaint, as if fully set forth

herein.

38.       The acts of the Defendant were performed with reckless disregard for the life safety

and/or property of the Plaintiff, by reason of which the Plaintiff is entitled to an award of

punitive damages;

                                    COUNT IV OUTRAGE

39.       Upchurch restates, reiterates, and incorporates herein by reference each and every

allegation set forth in Paragraphs 1 through 39 above of his Complaint, as if fully set forth

herein.

40.       The conduct of the Defendants, was so far beyond the bounds of professionalism and

decency that it rises to the level of outrageous conduct for which the Plaintiff is entitled to

recover not only his compensatory damages previously set forth but also for the intentional

infliction of emotional distress as a result of the intentional and negligent outrageous conduct of




                                                6
   Case 1:18-cv-00150-GNS Document 1 Filed 10/17/18 Page 7 of 7 PageID #: 7




the Defendant(s) for which the Plaintiff is also entitled to compensatory damages and punitive

damages;

                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff, Adam Upchurch, respectfully prays for the following

relief on its Complaint as follows:

   1. Trial by jury;

   2. Judgment on all Counts in favor of Upchurch and against Defendants;

   3. Judgment in favor of Upchurch’s actual, compensatory, incidental, and consequential; as

       well as punitive damages resulting from Defendants’ actions and inactions in the amount

       of $750,000.00;

   4. Judgment in favor of Upchurch for damages for his humiliation and embarrassment,

       including damages for emotional distress in the amount of $750,000.00;

   5. Upchurch be awarded reasonable costs, expenses, and attorney fees;

   6. Any and all other legal and/or equitable relief which Upchurch may be entitled, on all

       issues so triable.




                                            Respectfully Submitted,


                                            _/s/ THEODORE H. LAVIT
                                            Theodore H. Lavit
                                            Theodore H. Lavit & Associates, P.S.C
                                            224 North Spalding Avenue – P.O. Box 676
                                            Lebanon, Kentucky 40033
                                            (270) 692-4471




                                               7
